 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT by and between Arcadia Resources, Inc., a Nevada corporation
(“Arcadia” or “Employer”), and Michelle M. Molin (the “Executive”), is made on
and is effective October 22, 2007.
     WHEREAS, Employer desires to employ Executive in the position described
herein; and
     WHEREAS, Executive desires to serve in that capacity.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment. Employer shall employ the Executive, and the Executive shall
serve Employer and its subsidiaries on the terms and conditions set forth in
this Agreement, for the period beginning on the date hereof (the “Employment
Date”) and continuing until terminated as provided below in Section 4 (the
“Employment Period”).
     2. Position and Duties.
          (a) As of the date of this Agreement, and during the Employment
Period, the Executive will be employed as Executive Vice President, General
Counsel and Secretary, of Arcadia and such of its subsidiaries as may be
determined by Arcadia’s President and Chief Executive Officer (“CEO”),
performing such duties as may be designated by the President/CEO from time to
time (which shall be consistent with the general nature of the duties and
authority of such officer in similarly situated companies) and in compliance
with Employer’s policies and procedures applicable to similarly situated
employees in effect from time to time. Executive shall report to Arcadia’s
President/CEO or to such other person designated by the President/CEO with
Executive’s written consent which shall not be unreasonably withheld.
          (b) During the Employment Period, excluding any periods of vacation
and absence due to intermittent illness to which the Executive is entitled, and
any services or activities on behalf of civic or charitable institutions that do
not significantly interfere with the performance of her responsibilities to
Employer or violate the provisions of Section 9, the Executive shall devote her
full time and attention to the business and affairs of Employer and its
subsidiaries. During the Employment Period, Executive shall have no other
employment or business interests; provided, however, that the Executive shall be
able to invest her personal assets in investments and entities as long as such
investments do not violate Section 9 and do not require a material amount of the
Executive’s time. The Executive shall use reasonable efforts to faithfully and
efficiently carry out all duties and responsibilities assigned to her.
     3. Compensation.
          (a) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary of $220,000 payable in accordance with the regular
payroll practices of Employer. The Executive’s base salary shall be reviewed
annually by Employer, in accordance with Employer’s standard practices for
executives generally, and may be increased, but not decreased, as determined by
the Board of Directors, in its sole discretion, or by any Committee of the Board
of Directors to which such authority has been delegated.
          (b) Equity Awards. Throughout the Employment Period, Executive shall
be eligible to receive awards of Employer’s equity securities as may be awarded
in the discretion of the Board of Directors or by any Committee of the Board of
Directors to which such authority has been delegated.

 



--------------------------------------------------------------------------------



 



          (c) Annual Bonus and Incentive Plans; Other Benefits. Throughout the
Employment Period, the Executive shall be eligible to participate in any bonus
or incentive plans that are available to the senior executives of Arcadia.
          (d) Other Benefits. To at least the same extent as other senior
executives of Arcadia, except as required by law or applicable government
regulations, the Executive shall be entitled to participate in: (i) any
short-term and long-term incentive, savings, and retirement plans; (ii) all
practices, policies and programs including vacation policies established by
Employer; and (iii) the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
Employer.
          (e) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in carrying out the Executive’s duties under this Agreement,
(including any professional dues, fees and expenses related to maintaining
Executive’s license to practice law in the State of Indiana), provided that the
Executive complies with the generally applicable policies, practices and
procedures of Employer for submission of expense reports, receipts, or similar
documentation of such expenses.
          (f) Automobile Allowance. Employer will provide Executive with an
automobile allowance of $500 per month throughout the term of this Agreement.
          (g) Vacation. Executive shall be entitled to four (4) weeks of paid
vacation leave annually or such greater period of vacation leave as Employer may
prescribe.
     4. Termination of Employment.
          (a) Death or Disability. The Executive’s employment and the Employment
Period shall terminate automatically upon the Executive’s death or Disability
during the Employment Period. “Disability” means Executive’s inability, because
of mental or physical illness or incapacity, whether total or partial, to
perform one or more primary duties of the Executive’s employment with reasonable
accommodation, and which continues for a period of one hundred eighty (180) days
within any twelve (12) period. If any question shall arise during the
Executive’s employment hereunder regarding the Executive’s inability, because of
mental or physical illness or incapacity, whether total or partial, to perform
one or more primary duties of the Executive’s employment with reasonable
accommodation, Executive, at the request of Employer, shall submit to a medical
examination by a physician selected by Employer (the “Employer Physician”) to
determine whether the Executive is so disabled. In the event that the Executive
disagrees with the findings of the Employer Physician, Executive shall have the
right to submit to a second medical examination by a physician selected by the
Executive (the “Executive Physician”). If the Employer Physician’s and the
Executive Physician’s findings agree with respect to Executive’s disability
status, such determination shall be binding on Employer and the Executive. If
the Employer Physician’s and the Executive Physician’s findings do not agree
with respect to Executive’s disability status, the Employer Physician and the
Executive Physician shall together designate a third physician to make the
determination with respect to Executive’s disability status and such
determination shall be binding on the Employer and the Executive. The date of
the Executive’s Disability shall be the date on which a Physician (whether
Employer, Executive or third Physician) makes a final, binding determination of
Executive’s disability.
          (b) By Employer . Employer may terminate the Executive’s employment
under this Agreement during the Employment Period for Cause or without Cause.
“Cause” means:

Page 2 of 11



--------------------------------------------------------------------------------



 



               (i) The Executive’s fraud, knowing violation of law, theft or
embezzlement committed with respect to Employer, its Affiliates or customers;
               (ii) the continued failure by the Executive to perform her duties
as contemplated by this Agreement (other than any such failure resulting from
her Disability or any such actual or anticipated failure after the issuance by
the Executive of a Notice of Termination for Good Reason) over a period of not
less than thirty (30) days; provided however, that Employer may terminate the
Executive’s employment for “Cause” under this subdivision only if Employer has
provided notice to the Executive of her performance failures and such failures
have not been cured by the Executive within thirty (30) days of the receipt of
notice by the Executive;
               (iii) the willful or negligent misconduct of the Executive that
is materially injurious to Employer (including, without limitation, any breach
by the Executive of Section 9 of this Agreement), and, in the case of negligent
misconduct, such misconduct is not cured by Executive within thirty (30) days of
the receipt of notice by the Executive from Employer;
               (iv) the Executive’s conviction of a misdemeanor which directly
causes material harm to Employer, which harm is not cured by the Executive
within thirty (30) days of the receipt of notice by the Executive from the
Employer of such harm;
               (v) the Executive’s conviction of a felony (including a felony
constituting a crime of moral turpitude);
               (vi) Executive’s material breach of this Agreement causing
material harm to Employer that is not cured within thirty (30) days of receipt
of notice thereof (any breach by the Executive of Section 11of this Agreement
shall be deemed a material breach); provided that no “cure” shall be deemed to
have been effected unless both the breach and the harm have been cured;
               (vii) the Executive’s breach of a fiduciary duty owed to Employer
or its Affiliates; or
               (viii) the Executive’s willful failure to carry out any material
directive of Employer which does not require unlawful action nor breach this
Agreement.
               (ix) Provided, however, that the Executive shall be limited to
one cure during any twelve (12) month period for all descriptions of cause and
only for those causes where a cure period is permitted.
          (c) A termination of Executive’s employment for Cause shall be
effectuated by giving the Executive written notice (“Notice of Termination for
Cause”) of the termination, setting forth in reasonable detail the specific
conduct that constitutes Cause and the specific provision(s) of this Agreement
on which Employer relies. The Executive shall have thirty (30) days to remedy
the conduct set forth in the Notice of Termination for Cause. A termination of
Executive’s employment for Cause shall be effective on the thirtieth (30th) day
following the date when the Notice of Termination for Cause is given, unless the
conduct set forth in the notice is remedied by the Executive within the thirty
(30) day period; provided, however, that the Executive shall be able to cure
such conduct only once within a twelve (12) month period. A termination of
Executive’s employment without Cause shall be effectuated by giving the
Executive written notice of the termination, which termination shall be
effective on the thirtieth (30th) day following the date when the Notice of
Termination without Cause is given,

Page 3 of 11



--------------------------------------------------------------------------------



 



          (d) By the Executive. The Executive may terminate employment under
this Agreement for Good Reason or without Good Reason. “Good Reason” means:
               (i) any reduction in the Executive’s base salary;
               (ii) removal of the Executive from her position specified herein,
except for “Cause” as defined in paragraph (b) above;
               (iii) any change in Executive’s reporting assignment such that he
is no longer reporting to Arcadia’s President/CEO, except such a change that is
made by mutual agreement between the Executive and Employer provided that
Executive shall not unreasonably withhold her consent;
               (iv) a material failure by Employer to comply with any provision
of Sections 2 and 3 of this Agreement, other than (i) a purely monetary failure
with respect to an amount less than $5,000, (ii) a failure within Executive’s
control or (iii) an isolated, insubstantial or inadvertent failure that is not
taken in bad faith and is remedied by Employer within thirty (30) days after
receipt of written notice thereof from the Executive;
               (v) any action by Employer, except as required by law or
applicable government regulations, which is specific to the Executive that would
or does adversely affect Executive’s participation in bonus or incentive plans
or the Other Benefits as described in Sections 3(b) and/or 3(c); and
               (vi) any failure by Employer to obtain from any successor in
interest thereto assent to the terms of this Agreement.
          (e) A termination of employment by the Executive for Good Reason shall
be effectuated by giving Employer written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct that constitutes Good Reason and the specific provision(s) of
this Agreement on which the Executive relies, must be given within thirty
(30) days of the date of the act or omission on which it is based or the date on
which Executive first knows or reasonably should have known of such act or
omission, whichever is later. Employer shall have thirty (30) days to remedy the
conduct set forth in the Notice of Termination for Good Reason. A termination of
employment by the Executive for Good Reason shall be effective on the thirtieth
day following the date when the Notice of Termination for Good Reason is given,
unless the conduct set forth in the notice is remedied by Employer within the
thirty (30) day period; provided, however, that Employer shall be able to cure
such conduct only once within a twelve (12) month period.
          (f) A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving Employer at least thirty
(30) days’ advance written notice of the termination.
          (g) Date of Termination. The “Date of Termination” means the date of
the Executive’s death, the date of the Executive’s Disability, the date the
termination of the Executive’s employment under this Agreement by Employer for
Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination.

Page 4 of 11



--------------------------------------------------------------------------------



 



          (h) “Affiliate” of Employer means any person or entity directly or
indirectly controlling, controlled by, or under common control with, Arcadia.
For purposes of this definition, the terms “Control,” “Controlling,” and
“Controlled” mean the right to elect a majority of the members or the board of
directors or other comparable body responsible for management and direction of a
person or entity by contract, by virtue of share ownership or otherwise.
     5. Obligations of Employer upon Termination.
          (a) [intentionally omitted and left blank]
          (b) Termination. If Employer terminates the Executive’s employment
under this Agreement (other than for Cause) or the Executive terminates
employment under this Agreement for Good Reason (any such termination of
employment being a “Section 5(b) Termination”) and provided the Executive
continues to abide by the provisions of Section 9 of this Agreement:
               (i) the Executive shall be entitled to a continued payment for
six (6) months following the Date of Termination (the “Severance Period”) of the
Executive’s current base salary (as in effect on the Date of Termination),
payable in regular intervals, in accordance with the regular payroll practices
of Employer;
               (ii) the Executive shall receive a pro rata portion of any bonus
or incentive plan amount for that portion of the year prior to the Date of
Termination but only to the extent the Executive’s performance measures are
achieved at the end of the fiscal year. Pro rata bonuses shall be paid within
sixty (60) days of the end of the fiscal year.
               (iii) if after the Date of Termination the Executive elects to
receive continuation coverage under Employer’s group health plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Executive shall be entitled to reimbursement from the Employer for the COBRA
premium costs of medical, prescription, dental and vision coverage, if any,
under Employer’s group health plans (as in effect from time to time) for the
Executive and, to the extent permitted under COBRA, the Executive’s spouse and
eligible dependents, such reimbursement not to exceed the COBRA rates for such
coverage and, unless terminated sooner as described below, such reimbursement to
continue for six (6) months after the Date of Termination; provided, however,
that the Executive shall be required to submit to Employer reasonable evidence
of payment by the Executive of any such COBRA premiums in order to obtain
reimbursement from Employer and that the Executive may not submit any requests
for reimbursement of such payments more than once per calendar month; provided,
further, that Employer, in its sole discretion, may elect for the first two
calendar months (or portions thereof) of the Severance Period, as applicable, to
remit any such payments directly on behalf of the Executive rather than
requiring the Executive to remit such payments and seek reimbursement therefore
from Employer; provided, further, that the obligations of Employer to reimburse
any such payments shall terminate on the date of occurrence of the first to
occur of any of the following, if any of the following should occur prior to the
end of the Severance Period: (i) the date of commencement of eligibility of the
Executive under the group health plan of any other employer or (ii) the date of
commencement of eligibility of the Executive for Medicare benefits under Title
XVIII of the Social Security Act (“Medicare Benefits”); and provided, further,
that the Executive nevertheless shall be entitled to elect COBRA continuation
coverage without reimbursement under Employer’s group health plans at the
applicable COBRA premium rates through the date that is 18 months after the Date
of Termination or, if earlier, the date that the Executive becomes covered under
the group health plan of another employer or becomes eligible for Medicare
Benefits, if the obligations of Employer to reimburse the Executive for COBRA
premiums for continuation coverage under Employer’s group health plans should
terminate prior to such date. Notwithstanding anything to the contrary set forth
above, Employer, in its sole discretion, may discontinue any coverage
contemplated hereunder in the event that such continuation is not permitted
under or would adversely affect the tax status of the plan or plans of

Page 5 of 11



--------------------------------------------------------------------------------



 



Employer pursuant to which the coverage is provided, in which case Employer
shall make supplemental severance payments to the Executive in monthly amounts
equal to the amounts to which the Executive otherwise would have been entitled
to reimbursement hereunder in respect of such coverage for the remainder of the
period that Employer otherwise would have been obligated to make reimbursements
hereunder to the Executive. Any amounts that are reimbursed to the Executive by
Employer or paid directly to the Executive as supplemental severance payments
will be considered taxable income to the Executive and any taxes on such amounts
will be the Executive’s responsibility and subject to applicable tax
withholding.
               (iv) Employer shall also pay, or cause to be paid, to the
Executive, in a lump sum in cash within thirty (30) days after the Date of
Termination certain of Executive’s accrued but unpaid cash compensation (the
“Accrued Obligations”), which shall include but not be limited to the
Executive’s base salary through the Date of Termination that has not yet been
paid, any accrued but unpaid vacation pay, and similar unpaid items that have
accrued and as to which the Executive has become entitled as of the Date of
Termination, including declared but unpaid bonuses and unreimbursed employee
business expenses.
          (c) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
Employer shall pay the Accrued Obligations to the Executive or the Executive’s
estate or legal representative, as applicable, in a lump sum in cash within
thirty (30) days after the Date of Termination. In addition, Employer shall pay
a pro-rata portion of the Executive’s bonus to Executive or her estate or legal
representative, determined and paid in the manner set forth in subparagraph
5(b)(ii) above. Pro rata bonuses shall be paid within sixty (60) days of the end
of the fiscal year for that portion of the year prior to the Date of Termination
but only to the extent the Executive’s performance measures are achieved at the
end of the fiscal year. In such event, except as may be required by law,
Employer shall have no further obligations under this Agreement or otherwise to
or with respect to the Executive other than for any entitlements under the terms
of any other plans or programs of Employer in which the Executive participated
and under which the Executive has become entitled to a benefit.
          (d) By Employer for Cause; By the Executive Other than for Good
Reason. If the Executive’s employment is terminated by Employer for Cause or the
Executive voluntarily terminates her employment other than for Good Reason,
Employer shall pay the Executive, or shall cause the Executive to be paid, the
Executive’s base salary through the Date of Termination that has not been paid
and the amount of any declared but unpaid bonuses, accrued but unpaid vacation
pay, and unreimbursed employee business expenses, and Employer shall have no
further obligations under this Agreement or otherwise to or with respect to the
Executive other than for any entitlements under the terms of any other plans or
programs of Employer in which the Executive participated and under which the
Executive has become entitled to a benefit or as otherwise required by law.
     6. Tax Treatment. It is the intention of the parties that payments to be
made to the Executive whether under the terms of this Agreement or otherwise
shall not constitute “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986 (as amended from time to time)
(the “Code) and any regulations thereunder. If the independent accountants
serving as auditors for Employer on the date of this Agreement (or any other
independent certified public accounting firm designated by Employer ) determine
that any payment or distribution by Employer to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) would be nondeductible by Employer
under Section 280G of the Code (or any successor provision), then the amounts
payable or distributable under this Agreement will be reduced to the maximum
amount which may be paid or distributed without causing such payments or
distributions to be nondeductible. The determination shall take into account
(a) whether the payments or distributions

Page 6 of 11



--------------------------------------------------------------------------------



 



are “parachute payments” under Section 280G, (b) the amount of payments and
distributions under this Agreement that constitute reasonable compensation, and
(c) the present value of such payments and distributions determined in
accordance with Treasury Regulations in effect from time to time. The Executive
shall have the right to designate which payments or distributions will be
reduced.
     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by Employer for which the Executive may qualify.
Vested benefits and other amounts that the Executive is otherwise entitled to
receive on or after the Date of Termination under any plan, policy, practice or
program of, or any contract or agreement with, Employer shall be payable in
accordance with such plan, policy, practice, program, contract or agreement, as
the case may be, except as explicitly modified by this Agreement.
     8. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Notwithstanding
this Section 8, the Executive shall continue to be subject to all of the
restrictions provided for in Section 9 of this Agreement during the Severance
Period.
     9. Confidential Information; Non-solicitation; Non-competition; Conflict of
Interest.
          (a) The Executive agrees and acknowledges that by reason of her
employment by and service to Employer, he will have access to, become exposed to
and/or become knowledgeable about confidential information of Employer and its
Affiliates (the “Confidential Information”) from time to time during the
Employment Period, including, without limitation, proposals, plans, inventions,
practices, systems, programs, processes, methods, techniques, research, records,
supplier sources, customer lists and other forms of business information that
are not known to Employer’s competitors, are not recognized as being encompassed
within standard business or management practices and/or are kept secret and
confidential by Employer or its Affiliates. Executive agrees that at no time
during or after the Employment Period will he disclose or use the Confidential
Information except as may be required in the prudent course of business for the
benefit of Employer or its Affiliates, or as may be required by law or in a
legal proceeding.
          (b) The Executive acknowledges that Employer’s business plan is to
engage in business throughout the United States. During the Executive’s
employment by Employer and for the duration of the Restricted Period (defined
below), the Executive agrees that he will not, unless acting with the prior
written consent of Employer, directly or indirectly, own, manage, control, or
participate in the ownership, management or control of, be financially
interested in, or be employed or engaged by, or otherwise affiliated or
associated with, as an officer, director, employee, consultant, independent
contractor or otherwise, any other corporation, partnership, proprietorship,
firm, association or other business entity, which is engaged in the management,
ownership or operation of any business that, as of the Date of Termination, is
engaged in by Employer or its Affiliates in the United States, has been reviewed
by or with Arcadia’s senior management or the Board of Directors of Arcadia for
development to be owned or managed by Employer or its Affiliates, within nine
(9) months of the Date of Termination, and/or has been divested by Employer or
its Affiliates but as to which Employer or its Affiliates have an obligation to
refrain from involvement for so long as such restriction applies to Employer;
provided, however, that the ownership of not more than 5% of the equity of a
publicly traded entity shall not be deemed to be a violation of this paragraph.

Page 7 of 11



--------------------------------------------------------------------------------



 



          (c) The Executive also agrees that he will not, directly or
indirectly, during the Restricted Period induce any person who is an employee,
officer, director, or agent of Employer or its Affiliates, to terminate such
relationship, or employ, assist in employing or otherwise be associated in
business with any present or former employee or officer of Employer or its
Affiliates, including without limitation those who commence such positions with
Employer or its Affiliates after the Date of Termination.
          (d) During the Restricted Period, the Executive shall not attempt in
any manner to contact or solicit any individual, firm, corporation or other
entity (i) that is or has been, a customer, supplier or vendor of Employer or
its Affiliates at any time during the Restricted Period, (ii) to which a
proposal has been made by Employer or its Affiliates during the Restricted
Period or (iii) to which Employer or its Affiliates has made a proposal during
the nine (9) months preceding the Date of Termination, for the purpose of
implementing or providing services or products similar to the services and
products provided by Employer or its Affiliates at the Date of Termination. In
addition, during the Restricted Period, the Executive shall not persuade or
attempt to persuade any customer, supplier, vendor, licensor or other entity or
individual doing business with Employer or its Affiliates to discontinue or
reduce its business with Employer or its Affiliates or otherwise interfere in
any way with the business relationships and activities of Employer.
          (e) The Executive acknowledges and agrees that the restrictions
contained in this Section 9 are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of Employer and its
Affiliates, that Employer would not have entered into this Agreement in the
absence of such restrictions and that irreparable injury will be suffered by
Employer and its Affiliates should the Executive breach the provisions of this
Section. The Executive represents and acknowledges that (i) the Executive has
been advised by Employer to consult the Executive’s own legal counsel in respect
of this Agreement, (ii) the Executive has consulted with and been advised by her
own counsel in respect of this Agreement, and (iii) the Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with the Executive’s counsel.
          (f) The Executive further acknowledges and agrees that a breach of the
restrictions in this Section 9 may not be adequately compensated by monetary
damages. The Executive agrees that actual damage may be difficult to ascertain
and that, in the event of any such breach, Employer may be entitled to
injunctive relief in addition to such other legal or equitable remedies as may
be available to Employer. In the event that the provisions of this Section 9
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.
          (g) [intentionally omitted and left blank]
          (h) For purposes of this Section 9, the term “Restricted Period”
following the Date of Termination means a period of one (1) year following the
Date of Termination, irrespective of whether Employer terminates the Executive’s
employment with or without Cause, or if the Executive resigns or terminates her
employment with Good Reason, or if employment terminates due to death or
disability.
          (i) All Confidential Information; all innovations, inventions and
discoveries of Employer; and all correspondence, files, documents, advertising,
sales, manufacturers’ and other materials or articles or other information of
any kind, in any media, form or format, whether or not deemed confidential,
shall be and remain the sole property of Employer (“Employer Property”). Upon
termination or at Employer’s request, whichever is earlier, Executive shall
immediately deliver to Employer all such Employer Property.

Page 8 of 11



--------------------------------------------------------------------------------



 



          (j) If, contrary to the effort and intent of the parties, any covenant
or other obligation contained in this Section 9 shall be found not to be
reasonably necessary for the protection of, to be unreasonable as to duration,
scope or nature of restrictions, or to impose an undue hardship on Executive,
then it is the desire of the parties that such covenant or obligation not be
rendered invalid thereby, but rather that the duration, scope or nature of the
restrictions be deemed reduced or modified, with retroactive effect, to render
such covenant or obligation reasonable, valid and enforceable. The parties
further agree that in the event a court, despite the efforts and intent of the
parties, declares any portion of the covenants or obligations in this Section 9
invalid, the remaining provisions of this Section 9 shall nonetheless remain
valid and enforceable.
     10. Governing Law and Arbitration. This Agreement and all disputes arising
out of Executive’s employment hereunder shall be governed by and construed in
accordance with the laws of the State of Indiana without reference to principles
of conflict of laws, notwithstanding that Employer and Executive are or may
hereafter become domiciled or located in a different state. Any dispute,
controversy or claim arising out of or relating to this Agreement or Executive’s
employment, whether arising in contract, tort or otherwise, including all claims
assertable under any federal or state law prohibiting discrimination in
employment, shall be resolved at arbitration in accordance with the rules of the
American Arbitration Association, except for any equitable or injunctive relief
sought by Employer under this Agreement. The arbitration shall be held at a
location within Marion County, Indiana. The parties hereto agree that any
arbitration award rendered on any claim submitted to arbitration shall be final
and binding upon the parties, and that judgment may be entered upon any
arbitration award by any court of competent jurisdiction. The parties hereto
agree that the expenses of any arbitration shall be borne equally by the parties
to the proceeding, except that the party determined to have prevailed in any
arbitration or civil action shall be awarded its reasonable attorneys fees and
costs of its own experts, evidence and the like. The parties hereto acknowledge
and agree that by making this agreement to submit all claims to binding
arbitration, they are waiving the right to litigate in a court of law, and to
trial by jury if applicable, all claims, including all claims assertable under
any federal or state law prohibiting discrimination in employment.
     11. Successors.
          (a) This Agreement is personal to the Executive and, without the prior
written consent of Employer, shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors and assigns.
          (c) The Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would have been required to perform it if no such
succession had taken place. As used in this Agreement, “Employer” shall mean
both Arcadia as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.

Page 9 of 11



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
          (a) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. This Agreement supersedes all
prior agreements between Employer and Executive with respect to its subject
matter and constitutes (along with any documents referred to in this Agreement)
a complete and exclusive statement of the terms of the Agreement between
Employer and Executive with respect to its subject matter.
          (b) All notices and other communications under this Agreement shall be
in writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile or
overnight courier, addressed as follows:
If to the Executive:
Michelle M. Molin
5012 Pebblepointe Pass
Zionsville, IN 46077
If to the Employer:
Arcadia Resources, Inc.
9229 Delegates Row, Suite 260
Indianapolis, IN 46240
Attn: President and CEO
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of this Section. Notices and communications
shall be effective when given in the manner described above.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
          (d) Notwithstanding any other provision of this Agreement, Employer
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.
          (e) The Executive’s or Employer’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to paragraph (c) of Section 5 of this
Agreement) shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
          (f) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
     13. The respective rights and obligations of the parties hereunder shall
survive any termination of the Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations, including, but not by
way of limitation, those rights and obligations set forth in Sections 3, 5, 6, 8
and 9.

Page 10 of 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of the Board of Directors, Employer has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.
ARCADIA RESOURCES, INC.
By: /s/ Marvin Richardson
Name: Marvin Richardson
Title: President and Chief Executive Officer
EXECUTIVE
/s/ Michelle M. Molin
Michelle M. Molin

Page 11 of 11